Brooke, J.
(after stating the facts). On behalf of appellants it is urged: First, that the proper parties are not in court. It is their contention that the issues sought to be raised by the cross-bill is one between the defendants and the estate of Lydia M. Beard, and that the estate is not before the court. While technically this is true, all the parties interested in the estate are in court, the defendants owning three-fifths of the real estate and the complainants owning two-fifths thereof. We think this contention without force.
*494It is next urged that, inasmuch as defendants in their original answer prayed for no affirmative relief, the court is without any authority to grant such relief under the amended answer and cross-bill. In the authorities cited by appellant in support of this contention, among which are Village of Trenton v. Rucker, 162 Mich. 19 (127 N. W. 39, 34 L. R. A. [N. S.] 569), McManus v. City of Petoskey, 164 Mich. 390 (129 N. W. 681), and Barras v. Youngs, 185 Mich. 496 (152 N. W. 219), it will be noted that under the several records presented for consideration in this court, there was no prayer for affirmative relief on the part of the defendants. In the case at bar there is such a prayer in the amended answer and cross-bill, so that, if it was proper for the court to permit the filing óf that pleading, the authorities cited by appellants upon this point are without force.
Appellants next claim that a court of equity is without jurisdiction to allow a claim against the estate of a decedent. Many authorities are cited by appellant to the proposition that estates of decedents are not settled in courts of chancery, but must be settled through proper proceedings in the probate court. Among the cases cited are the following: Brooks v. Hargrave, 179 Mich. 136 (146 N. W. 325), Powell v. Pennock, 181 Mich. 588 (148 N. W. 430), and cases there cited. The general rule is not questioned by appellees, but they assert that in a case in which the court of chancery has undoubted jurisdiction upon other grounds, it may, as an incident to the exercise of that jurisdiction, allow or disallow a claim against an estate. We find it unnecessary to pass upon this contention.
The question whether there is any equity in defendants’ cross-bill still remain^. We have no doubt that in the exercise of a sound discretion, and under our liberal statute relative to amendments, a circuit court *495may, even at the stage of the proceedings when such action was taken in the case at bar, permit an amendment germane to the issue raised by the original bill in the furtherance of justice. We are, however, unable to see how the question of defendant George Nicolls’ services to Lydia M. Beard in her lifetime, his services as administrator, or his disbursements as such administrator have the remotest bearing upon the issue raised by the original bill and answer, which was whether or not he had secured the execution of the quitclaim deeds in question through the exercise of fraud and misrepresentation. The learned circuit judge who heard the- case seems to have been of the opinion that because Nicolls relied upon the fraudulent deeds, and because of such reliance failed seasonably to present his claims against the estate, he should now be permitted to urge these claims in a court of equity. We can see no reason for so holding. By fraud and misrepresentation, as found by the trial court, Nicolls sought to and did overreach his brother, his sisters, and his nephew. Resting upon his rights acquired under the instruments so obtained by fraud, he refrained from presenting the several claims against his sister’s estate in due season. Complainants are in no sense responsible for this failure to act on his part. Having failed in his efforts to sustain his acts, and thereby being deprived of the fruits of his fraudulent conduct, there is no equitable consideration which should move a court of equity to grant him any assistance to regain that which he has apparently lost through his own wrong.
The order of the court below, overruling the demurrer, is reversed, the demurrer is sustained, and the case is remanded for further proceedings, with costs to appellants.
Stone, C. J., and Kuhn, Ostrander, Bird, Moore, Steere, and Person, JJ., concurred.